DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.  Claims 1-10 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minnis (US 2752116) in view of Nehls (US 7766594).
[configured for fixing a first component provided with a fixing groove to a second component]*, said fixation system comprising: a ball-head screw having a thread (29) and a ball head (27), a fixation part (middle component where ball is received) having a ball head seat (see figs) and a planar fixation support surface (side surface of head of bolt 20) for fixing the fixation part (top section) to the second component (bottom section), and a fixation support surface (for example a side surface of element 18 or side surface of the head of fixing bolt 20) for fixing the fixation part to a second component (lower legs 16, for example), wherein the ball head seat receives the ball head, thereby forming a ball joint, wherein in a central position of the ball joint (position in fig 2) the fixation support surface is in parallel and offset in relation to a longitudinal axis of the ball-head screw (side surfaces of hex bolt head are parallel and offset from the central longitudinal axis), and wherein the ball-head seat comprises a plurality of recessed portions (25) for receiving a screw portion of the ball-head screw adjoining the ball head in corresponding positions of the ball-head screw (see dotted positions in fig 2), wherein an inclination angle between the longitudinal axis of the ball-head screw in the central position and the longitudinal axis of the ball-head screw in the position when received in the recessed portion is at least 90 degrees (see fig 2). 
Examiner notes that Minnis fails to disclose wherein a slot nut to be screwed onto the thread [is configured for being inserted into the fixing groove of the first component so as to be engaged by the fixing groove, the slot nut configured to slide along the fixing groove in a sliding direction orthogonal to a longitudinal axis of the ball-head screw]*.
Nehls teaches the use of a slot nut (130) to be screwed on a thread of a bolt and configured for (capable of) being inserted into the fixing groove of the first component so as to be engaged by the fixing groove (see figs 2a and 2b), the slot nut configured to (capable of) slide along the fixing groove (within slots 118) in a sliding direction orthogonal to a longitudinal axis of the ball-head screw (see figs).  This is taught for the purpose of providing lateral adjustability between secured members.  Therefore, it 
*Regarding the above language emphasized in brackets [  ] examiner notes that the language is functional intended use in nature and limited patentable weight is given to this section of the claim. Additionally, examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does.  See MPEP 2114.

Re Clm 2:  Minnis as modified above discloses wherein a groove support (30) is disposed on the ball-head screw between the ball head and the ball-head screw end opposite thereto. 
Re Clm 3:  Minnis fails to disclose wherein the ball-head screw and the groove support are in one piece. 
Examiner notes that one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the screw-on groove support to be made integral with the ball screw for the purpose of reducing the number of parts for easy assembly.
Re Clm 5:  Minnis as modified above discloses wherein the fixation part includes a fixation portion (head of element 20), wherein a first side (side) thereof includes at least part of the fixation support surface and a second side (top or bottom side) includes at least part of a second fixation support surface. 
Re Clm 6:  Minnis as modified above discloses wherein the fixation part includes at least one of a through hole and a thread (where bolt 20 is inserted). 

Re Clm 8:  Minnis as modified above discloses wherein the ball head seat includes four recessed portions (25), disposed at an angle of 90 degrees in relation to each other (see fig 4). 
Re Clm 10: Minnis as modified above discloses wherein the groove support can be screwed onto the ball-head screw (col 2, line 30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minnis (US 2752116) in view of Nehls (US 7766594), as applied to claims 1-3, 5-8 and 10 above, and further in view of Bevirt (US 7891615).
Re Clm 4: Minnis fails to explicitly disclose wherein the ball-head seat receives the ball head in a releasable snap-lock connection. 
	Examiner notes that Bevirt teaches a ball-to-socket connection wherein the connection is made via a snap lock connection.  This is taught for the purpose of providing a quick assembly/release function to speed up the installation and removal process.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the device of Minnis with a well-known ball and socket snap-lock connection for the purpose of providing a quick assembly/release function to speed up the installation and removal process.  
Allowable Subject Matter
Claim 9 remains allowed.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.

Applicant argues on page 6 of the response that Minnis fails to disclose a slot nut and that tripod socket (15) is not a structure and just space.  Examiner notes that this argument is moot due to the new grounds of rejection.  
Applicant argues on page 6 that the “planar support surface being parallel and offset in relation to a longitudinal axis” is not disclosed by Minnis.  Examiner notes that, upon further consideration, Minnis does disclose a “planar fixation support surface” in the form of a side surface of the hex bolt head (20).  Examiner notes that any of these side surfaces reads on the broad limitation of “a planar fixation support surface”.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678